Citation Nr: 0611664	
Decision Date: 04/24/06    Archive Date: 05/02/06	

DOCKET NO.  04-02 927	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a dental condition 
(request for replacement of a dental partial by a VA dental 
clinic).

2.  Entitlement to service connection for the residuals of a 
right wrist injury.

3.  Entitlement to service connection for a skin disorder of 
the lower legs and feet. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from January 1969 to 
March 1970.  He had service in the Republic of Vietnam from 
August 1968 to March 1970 for which he was awarded the Purple 
Heart Medal, among others.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio, which denied the veteran's service 
connection claims.  The case is now ready for appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.

2.  The veteran was provided a VA dental examination and a 
dental rating shortly after service in 1971; service 
connection was established for dental treatment purposes only 
for tooth number 14; service connection was specifically 
denied for teeth numbers 1, 4, 12, 16, 17, 30, and 31, the 
service medical records do not show additionally lost or 
missing teeth resulting from combat or trauma during service, 
and the veteran was provided with a replacement partial 
dental prosthesis, consistent with his request, during the 
pendency of the appeal.  

3.  A right wrist injury was not demonstrated during service, 
there is no objective evidence of residuals of a right wrist 
injury for many years after service, and although the veteran 
now complains of intermittent pain and weakness, current 
examination failed to result in any identifiable pathology or 
disability of the right wrist.

4.  A skin disorder of the lower legs and feet is not shown 
to have been incurred during or for years after service, and 
hyperpigmentation or Schamberg's pigmented purpura, first 
shown after service separation, is not competently attributed 
to any incident, injury or disease of active military 
service.


CONCLUSION OF LAW

Lost or missing teeth (other than tooth number 14) 
attributable to trauma during service, a right wrist injury 
with chronic residuals, a skin disorder of the lower legs and 
feet were not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1712, 5102, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309(b), 3.381 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2002, 
prior to the issuance of the adverse rating decision now on 
appeal from January 2003.  This notification informed him of 
the evidence necessary to substantiate his claim, the 
evidence he was responsible to submit, the evidence VA will 
collect on his behalf, and advised he submit any relevant 
evidence in his possession.  The service medical records were 
collected as were records of the veteran's private medical 
and dental treatment, and records of the veteran's treatment 
with VA.  Additionally, the veteran was provided VA 
examinations which are adequate for rating purposes.  The 
veteran was provided the regulatory implementation of VCAA 
and the laws and regulations governing the adjudication of 
his claims in statements of the case issued in October 2003, 
and January and April 2005.  The veteran testified at a 
hearing before a decision review officer in October 2004.  
All known available relevant records have been collected for 
review.  The veteran does not contend and the evidence on 
file does not indicate that there remain additional relevant 
medical evidence which has not been collected for review.  
VCAA is satisfied in this field.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 (2002).

In the absence of sufficient evidence to support any grant of 
service connection, any failure to advise of downstream 
issues in the adjudicatory process is necessarily harmless.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. March 3, 2006).  

Service connection may be granted for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may be granted for any disease diagnosed after discharge, 
when all of the evidence, including that evidence pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).

Regulations provide that treatable carious teeth, replaceable 
missing teeth, dental or alveolar abscesses, and periodontal 
disease are not disabling and may be considered service 
connected solely for the purpose of establishing eligibility 
for VA outpatient treatment.  38 C.F.R. § 3.381(a).  Service 
connection may be granted for a dental condition of each 
tooth and periodontal tissue shown by the evidence to have 
been incurred or aggravated by service.  When applicable, a 
determination will be made as to whether it is due to a 
combat wound or other service trauma, or whether the veteran 
was interned as a prisoner of war.  38 C.F.R. § 3.381(b).  VA 
outpatient dental treatment may be furnished for certain 
disease, missing or defective dental conditions resulting 
from other service-connected disability, for dental 
conditions which are due to combat wounds or other service 
trauma, or based on POW status for less than 90 days.  Id.

The following will not be service connected for treatment 
purposes: (1) calculus; (2) acute periodontal disease; (3) 
3rd molars, unless disease or pathology of the tooth 
developed after 180 days or more of active service, or was 
due to combat or in- service trauma; (4) impacted or malposed 
teeth, and other developmental defects, unless disease or 
pathology of these teeth developed after 180 days or more of 
active service.  Teeth extracted because of chronic 
periodontal disease will be service-connected only if they 
were extracted after 180 days or more of active service.  38 
C.F.R. § 3.381(e).

Legal authority provides that various categories of 
eligibility for VA outpatient dental treatment-such as 
veterans having a compensable service-connected dental 
condition (Class I eligibility); one-time treatment for 
veterans having a noncompensable service-connected dental 
condition, provided they apply for treatment within a year 
after service (Class II eligibility); those having a 
noncompensable service-connected dental condition adjudicated 
as resulting from a combat wound or other service trauma 
(Class II(a) eligibility); and those who were detained as a 
POW (Class II(b) and Class II(c) eligibility), etc.  38 
U.S.C.A. § 1712; 38 C.F.R. § 17.161.

Analysis:  The service medical records do not confirm, reveal 
or suggest any form of a right wrist injury or a skin 
disorder involving the legs and feet or loss of multiple 
teeth due to trauma at any time during service.  The physical 
examination for service separation in March 1970 noted the 
head and face, mouth and throat, and skin to be normal.  In 
completing the report of medical history himself at service 
separation, the veteran affirmatively indicated that he did 
not have swollen or painful joints, severe tooth or gum 
trouble, history of head injury, skin diseases, broken bones, 
arthritis or rheumatism, or other form of bone or joint 
deformity.

Soon after service separation, the veteran did seek service 
connection for multiple missing teeth in 1971 and he was 
provided a dental examination with a subsequent adjudication 
granting service connection only for tooth number 14.  
Without any requirement to do so, apparently VA provided the 
veteran with a partial prosthesis dental plate at or around 
this time, and years later it needed replacement.  As part of 
his pending claim, the veteran requested that VA provide him 
with a replacement of the partial dental prosthesis provided 
him years ago.  The claims folder was reviewed and, in the 
absence of evidence showing multiple teeth missing as a 
result of trauma during service, this request was denied.  
(The significance of finding that a dental condition is due 
to service trauma is that a veteran will be eligible for VA 
outpatient dental treatment, without being subject to the 
usual restrictions of a timely application and one-time 
treatment.  38 C.F.R. § 17.161(c).)

However, it is apparent from a review of the claims folder 
that, during the appeal, VA did provide the veteran with the 
partial dental prosthesis which he had requested.  He 
essentially stated such during the course of his RO hearing.  
The veteran has provided no further evidence or argument 
supporting any additional award of service connection for 
treatment purposes for any additional teeth.  A private 
treatment record from April 2002 notes that tooth number 20 
broke off "about 1 year ago."  More recent records of the 
veteran's outpatient treatment with VA dental facilities 
consistently note that he has chronic periodontitis and 
gingivitis.  There is no evidence that the aforementioned 
resulted from trauma during service decades earlier or is 
otherwise related to service.  Since the veteran has been 
provided with the benefit that he specifically requested, he 
stated such during his RO hearing, the Board views this issue 
as mooted.  The RO came to the same conclusion in its January 
2005 Supplemental Statement of the Case, which was issued to 
the veteran, and the veteran made no response.

The veteran testified at a hearing at the RO that he injured 
his right wrist during a fire fight in Vietnam.  He explained 
that he twisted or sprained the wrist when grabbing for a 
rifle and/or diving for cover.  He testified that he did not 
seek treatment during military service, and that the wrist 
did not bother him until around 1977, some seven years after 
service separation.

The veteran did receive a Purple Heart Medal during service 
and the available records indicate this award was based upon 
an incident where he sustained a left palm burn and right 
palm cuts.  Neither the service medical or service personnel 
records give any indication that the veteran injured his 
right wrist at the time, and they are consistent with the 
veteran's testimony that he did not seek treatment at the 
time.  

The veteran was provided a VA examination (fee basis) for his 
wrist in October 2004, which included a review of the his 
claims folder.  The veteran provided a history of injury 
consistent with that which he provided during the personal 
hearing, and indicated that, beginning in 1977, he had 
intermittent pain and weakness.  Physical examination of the 
right wrist, however, showed no identifiable abnormality, no 
tenderness to palpitation, full range of motion, and full 
strength.  VA X-ray studies revealed no fracture or 
dislocation, the radiocarpal, metacarpal, and carpal joints 
were well preserved, there was no evidence of osteophytosis, 
joint space narrowing, or subchondral cysts.  There was no 
pathologic soft tissue calcification and the distal 
radioulnar joint was well preserved.  The X-ray was 
essentially entirely normal without evidence of abnormality.  
The impression was occasional right wrist pain without 
significant residuals. 

The Board finds that a preponderance of the evidence on file 
is against the veteran's claim for service connection for the 
residuals of right wrist injury.  No right wrist injury, or 
any chronic residuals therefrom, is identified at any time 
during service.  No chronic residuals of an inservice right 
wrist injury were identified upon recent VA examination and 
X-ray study.  Subjective symptoms of pain or weakness are not 
disabilities of themselves, but are symptoms which must be 
causally related to identifiable pathology for an award of 
service-connected disability to be warranted.  In the absence 
of any present pathology or disability of the veteran's right 
wrist, attributable to injury or otherwise, an award of 
service connection is not warranted.  The Board considered 
the provisions of 38 U.S.C.A. § 1154(b) with respect to 
injuries and diseases incurred in combat with the enemy.  
However, in the absence of any current identifiable 
disability, the provisions of this statute cannot benefit the 
veteran on this issue.

In testimony at the RO hearing, the veteran reported that he 
began to notice a skin discoloration and/or irritation on his 
feet and legs during military service, but that this problem 
did not bother him or become significant to him until some 
four or five years later.  He reported his belief that his 
exposure to the environment in Vietnam had caused this skin 
disorder, which was reportedly aggravated during hot weather. 

The veteran was provided a VA examination of his skin in 
October 2004 (fee basis), which included a review of his 
claims folder.  The veteran's report during this examination 
was consistent with his testimony at the hearing.  Physical 
examination revealed that the veteran had hyperpigmentation 
that was brown in color in both lower extremities, involving 
approximately 15 percent of the legs.  Examination revealed 
the hyperpigmentation to be non-tender to palpitation, and 
the veteran had adequate peripheral pulses of the lower 
extremities.  The physician did not identify any disabling 
features from this hyperpigmentation upon examination.  The 
physician reported that although the veteran did have a 
change in color of the lower extremities, there were no 
findings from examination which were in any way consistent 
with jungle rot or tinea corporis, or other skin disorders 
commonly seen in exposure to fungal infections from service 
in tropical areas such as Vietnam.  This physician 
specifically provided an opinion that the veteran's 
hyperpigmentation was not attributable to the veteran's 
military service in Vietnam.

The VA physician did not provide any diagnosis other than 
hyperpigmentation, but at some time during the pendency of 
the appeal, the veteran submitted an unsigned and undated 
medical prescription form upon which was written "Schamberg's 
pigmented purpura."  Based upon the time chronology that this 
record was received, it does not appear to have been created 
at any time contemporaneous with the veteran's active 
military service, but appears to be of more recent origin.

As the preponderance of the evidence on file is against the 
veteran's claim for service connection for a skin disorder of 
the lower legs and feet.  No skin disorder was identified at 
any time during service, and the veteran specifically 
indicated in the negative to skin diseases at the time that 
he completed the medical history for his service separation 
examination.  

The first clinical findings of hyperpigmentation or 
Schamberg's pigmented purpura are made many years after 
service separation and these findings are not clinically 
related to any incident, injury or disease of active military 
service.  The only competent clinical opinion on file in this 
regard is the VA examiner's opinion that the 
hyperpigmentation manifested by the veteran at present is not 
similar or causally related to the types of skin disorders 
commonly associated with jungle rot or other tropical 
exposures, and this physician opined that the veteran's 
hyperpigmentation was not incurred during military service.  
Again, the Board considered the provisions of 38 C.F.R. 
§ 1154(b), but there is no indication that hyperpigmentation 
of the lower extremities is attributable to combat with the 
enemy during service.  Additionally, with respect to certain 
skin diseases which may be presumed attributable to herbicide 
exposure during physical service in the Republic of Vietnam, 
the veteran's hyperpigmentation or Schamberg's pigmented 
purpura is not one of the listed disabilities of the skin 
which can presumptively be related to such service.  See 
38 C.F.R. §§ 3.307, 3.309 (2005).


ORDER

Entitlement to service connection for a dental condition 
(claimed as a request for a replacement of a partial dental 
plate by a VA dental clinic) is denied.

Entitlement to service connection for the residuals of a 
right wrist injury is denied.

Entitlement to service connection for a skin disorder of the 
lower legs and feet is denied.


	                        
____________________________________________
	K. Parakkal
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


